UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1974



YENNY NATALIA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-240-848)


Submitted:   February 11, 2005             Decided:   March 3, 2005


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony M. Briggs, Jr., Springfield, Virginia, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, James J. O’Connell, Jr., UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Yenny    Natalia,    a     native   and   citizen     of     Indonesia,

petitions this court to review a denial by the Board of Immigration

Appeals (Board) of her application for asylum and withholding of

removal.       This court “may review a final order of removal only if

. . . the alien has exhausted all administrative remedies available

to the alien as of right.”              8 U.S.C. § 1252(d) (2000).            In this

case,   Natalia’s       briefs     were    twice    rejected    by    the    Board   on

procedural grounds, and she failed to move for consideration of an

untimely brief.          The Board therefore affirmed the immigration

judge’s decision without opinion, with no claims presented by

Natalia for its consideration.

               Where Congress has statutorily mandated exhaustion, that

requirement must be enforced.              Kurfees v. INS, 275 F.3d 332, 336

(4th    Cir.    2001)    (applying      former     8   U.S.C.   §    1105a(c));      see

Theodoropoulos v. INS, 358 F.3d 162, 171 (2d Cir.) (applying 8

U.S.C. § 1252(d)), cert. denied, 125 S. Ct. 37 (2004); Barron v.

Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004) (same).                       An alien is

required to exhaust administrative remedies as to each claim in

order to preserve judicial review.                 Abdulrahman v. Ashcroft, 330

F.3d 587, 594 (3d Cir. 2003).             We have held that “an alien who has

failed to raise claims during an appeal to the [Board] has waived

his right to raise those claims before a federal court on appeal of

the [Board] decision,” Farrokhi v. INS, 900 F.2d 697, 700 (4th Cir.


                                          - 2 -
1990) (interpreting former 8 U.S.C. § 1105a(c)), and that the court

lacks jurisdiction to consider an argument not made to the Board.

Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert.

denied, 125 S. Ct. 861 (2005).

          Therefore, as Natalia raised no claims before the Board,

we lack jurisdiction to consider any of the claims she seeks to

raise here.    We therefore deny the petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITION DENIED




                                 - 3 -